Citation Nr: 1031708	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to June 1970 
and October 1970 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.


FINDING OF FACT

The preponderance of the evidence indicates that bilateral 
hearing loss was not evident during active service or for many 
years thereafter and is not related to any incident of service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service nor may a sensorineural hearing loss be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) 
redefined VA's duty to assist a claimant in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, in an August 2006 letter, issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate a claim 
for service connection, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The August 2006 letter also 
advised the Veteran of the evidence needed to establish a 
disability rating and effective date.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records and post service treatment records, an 
examination report, and hearing testimony.  The Veteran has 
indicated that he first became aware of hearing loss when tested 
for a job at the postal service in 1997.  These records are not 
on file, and are not needed.  There is an audiometric reading 
from 1997 on file which shows some hearing loss.  The showing of 
hearing loss in 1997 would go to the extent of the loss at that 
time, not to the etiology many years after separation from 
service.  He reported that he started with his private physician 
in 1997 and, as noted below, that physician now feels he needs 
hearing aids.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between the Veteran and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
and there has been a complete review of all the evidence without 
prejudice to the Veteran.  As such, there is no indication that 
there is any prejudice to the Veteran by the order of the events 
in this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events or 
content of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the Veteran.  
See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

II.  Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The Veteran asserts that he has hearing loss caused by exposure 
to noise working around jets during his time in the Navy.  

At his November 2009 Travel Board hearing, the Veteran testified 
that he was exposed to noise while in-service when he was an 
aviation electrician in a fighter squadron, working around jets.  
The Veteran additionally testified that he did not recall any 
worsening of his hearing during his time in-service but rather in 
the years after he left service.  The Veteran additionally 
testified that he was exposed to extremely loud occupational 
noise post-service but that he wore hearing protection.

Service treatment records contain no record of ear problems or 
complaints of hearing loss.  

On the Veteran's audiological evaluation in August 1969, the 
results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
-5
-5
LEFT
-5
-5
-5
-5
5

On the Veteran's audiological evaluation in June 1970, the 
results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
-5
10
LEFT
-5
10
5
0
5

On the Veteran's audiological evaluation in September 1972, the 
results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
20
20
15
10
10

The Veteran was afforded a VA examination during October 2006.  
The Veteran told the examiner that his hearing loss began in the 
1970's and worsened since that time.  The Veteran indicated that 
he was exposed to excessive noise in the military while an 
aviation electrician and that he wore hearing protection most of 
the time.  The Veteran's examination revealed normal hearing 
bilaterally up to 1000 Hz sloping to a moderately severe 
sensorineural hearing loss in both ears at high frequencies.  He 
now has sufficient hearing loss to meet VA disability under 
38 C.F.R. § 3.385.  The examiner indicated that the Veteran's 
current hearing loss was not related to active service; as the 
Veteran's hearing tests performed from 1969 to 1972 were all 
within normal limits.  The examiner reiterated that the Veteran's 
hearing was essentially normal upon discharge and there was no 
evidence of hearing loss within one year of being discharged.

The Board additionally notes that other various private medical 
records indicate audiological examinations with hearing loss 
beginning in 1997.  The Veteran submitted a statement from his 
private physician dated November 2009.  The statement indicates 
that the Veteran has a long standing hearing loss that began when 
he was in the military and exposed to jet planes.  

Taking into account of all of the evidence of record, the Board 
finds that the Veteran's current bilateral hearing loss is not 
related to active service.  The Board notes that there is some 
contradiction between the private opinion and the VA opinion.  In 
this regard, the Board observes its duty to assess the 
credibility and weight to be given to the evidence. See Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  The Board finds the opinion of the VA examiner 
to be more probative as he had an opportunity to review the 
Veteran's claims file, including Veteran's in-service 
examinations, and provided a thorough rationale for his opinion.  
The private examiner's opinion is apparently based on history 
provided by the appellant, as there is no medical evidence to 
confirm the opinion or that the hearing loss was shown in 
service.  Available records do not establish hearing loss until 
1997.  This is consistent with his testimony and the evidence on 
file.  Therefore, as the objective medical evidence weighs 
against a relationship between the Veteran's current bilateral 
hearing loss and active service and there was no indication of 
hearing loss within one year of discharge, the Veteran's claim 
for service connection must be denied.

The Board acknowledges the Veteran's contentions that the claimed 
disability is related to service.  The Board observes, however, 
that he, as a layperson, is not competent to provide probative 
medical evidence on a matter such as the diagnosis or etiology of 
a claimed medical condition such as hearing loss.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

While he has indicated that the hearing loss has existed since 
service, this is not deemed credible in view of the absence of 
clinical evidence showing that.  As noted, the separation 
examination was negative, suggesting that the hearing loss did 
not occur in service.  It would seem that if he had hearing loss 
in the years immediately after service, he would have sought 
treatment prior to 1997.  He has reported that is when he first 
noted hearing loss.  As such, his history of hearing loss related 
to service is not deemed credible.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).   


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


